                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


                                                            MEMORANDUM DECISION AND
    RUSSEL TEAGUE,                                          ORDER:
                                                              • DENYING [42] PLAINTIFF’S
                              Plaintiff,                        MOTION TO DELAY
                                                                CONSIDERATION FOR
    v.                                                          SUMMARY JUDGMENT; AND
                                                              • FINDING AS MOOT [49]
    OFFICER BURK CHRISTIAN and CITY OF                          DEFENDANTS’ MOTION TO
    ST. GEORGE,                                                 STRIKE PORTIONS OF
                                                                PLAINTIFF’S REPLY
                              Defendants.                       MEMORANDUM AND
                                                                DECLARATION AND MOTION
                                                                FOR LEAVE TO FILE SUR-
                                                                REPLY

                                                            Case No. 4:18–cv–00052 DN


                                                            District Judge David Nuffer



            On December 24, 2018, Defendants Officer Burk Christian (“Officer Christian”) and the

City of St. George (“the City”) ( collectively “Defendants”) moved for summary judgment

(“Motion for Summary Judgment”) 1 on three causes of action contained in Plaintiff Russel

Teague’s (“Plaintiff”) Complaint. 2 Although Plaintiff timely opposed 3 that motion and did not

dispute any of Defendants’ statements of undisputed facts, 4 Plaintiff also filed the Motion to

Delay Consideration of Motion for Summary Judgment (the “Motion to Delay”) under Fed. R.



1
    Defendants’ Motion for Summary Judgment, docket no. docket no. 20, filed December 24, 2018.
2
    Complaint, docket no. 2, filed August 3, 2018.
3
    Opposition to Motion for Summary Judgment (“Opposition”), docket no. 41, filed February 5, 2019.
4
    Id. at 2.
Civ. P. 56(d). 5 As of the filing of the Motion for Summary Judgment and the Motion to Delay,

the discovery period had not yet concluded.

            Defendants opposed 6 the Motion to Delay and Plaintiff replied. 7 Defendants took issue

with Plaintiff’s reply and filed the Motion to Strike Portions of Plaintiff’s Reply Memorandum

and Declaration and Motion for Leave to File Sur-reply (“Motion to Strike”). 8 Defendants argue

in the Motion to Strike that Plaintiff’s reply to the Motion to Delay impermissibly raised new

arguments for the first time and Plaintiff belatedly attached the affidavit required under Rule

56(d) to the reply. 9 Defendants requested that the portions of the reply to the Motion to Delay

that raised these new arguments be stricken. 10 In the alternative, Defendants requested leave to

file a sur-reply. 11 However, because this OrderDENIES the Motion to Delay, the Motion to

Strike is MOOT.

            Under Rule 56(d) of the Federal Rules of Civil Procedure, if the nonmoving party to a

summary judgment motion “cannot present facts essential to justify its opposition[,]” that party

may request that the decision on summary judgment be deferred and that the nonmoving party be

provided time “to obtain affidavits or declarations or to take discovery.” 12 The rule requires that

this motion be accompanied by an affidavit or declaration. 13


5
    Motion to Delay Consideration of Motion for Summary Judgment, docket no. 42, filed February 5, 2019.
6
 Defendants’ Oppositions to Plaintiff’s Motion to Delay Consideration of Motion for Summary Judgment, docket
no. 45, filed February 18, 2019.
7
  Reply Memorandum in Support of Motion to Delay Consideration of Motion for Summary Judgment, docket no.
48, filed February 25, 2019.
8
 Defendant’s Motion to Strike Portions of Plaintiff’s Reply Memorandum and Declaration and Motion for Leave to
File Sur-Reply, docket no. 49, filed February 28, 2019.
9
    Id. at 2.
10
     Id.
11
     Id. at 3.
12
     Fed. R. Civ. P. 56(d).
13
     Id.



                                                                                                               2
            When a motion for summary judgment is based on qualified immunity—as is the case

here 14—the affidavit must demonstrate the “connection between the information [the 56(d)

movant] would seek in discovery and the validity of the defendant’s qualified immunity

assertion.” 15 This particular rule of civil procedure is “not a license for a fishing expedition” 16

that a party can seek “with the hope of discovering some evidence to save their case.” 17 And a

motion made under the rule will not be granted if “the information sought is either irrelevant to

the summary judgment or merely cumulative . . . .” 18

            Here Plaintiff failed to attach the affidavit required by Rule 56(d) to the Motion to Delay

and instead attached it to Plaintiff’s reply memorandum. 19 And although the affidavit purports to

be the declaration of Tyler Ayers, it is signed by Daniel Baczynski. 20 But even ignoring these

deficiencies, Plaintiff’s affidavit does not provide an adequate basis to defer ruling under Rule

56(d).

            The affidavit specifies that Plaintiff requests discovery in the form of a Fed. R. Civ. P.

30(b)(6) deposition of the City in order to “establish whether St. George has a practice in place

where it prosecutes DUIs without first processing test results.” 21 Plaintiff maintains this




14
     Defendants’ Motion for Summary Judgment at 15-16.
15
     Lewis v. City of Ft. Collins, 903 F.2d 752, 758 (10th Cir. 1990).
16
     Id.
17
     Barker v. Citigroup, Inc., No. 2:11-CV-51, 2012 WL 1379308, at *6 (D. Utah Apr. 20, 2012).
18
     Jensen v. Redevelopment Agency of Sandy City, 998 F.2d 1550, 1554 (10th Cir.1993).
19
  Motion to Delay Consideration of Motion for Summary Judgment, Exhibit 1, Tyler Ayres’ Declaration in Support
of Motion to Delay Consideration of Motion for Summary Judgment, docket no. 48-1, filed February 25, 2019.
20
     Id. at 4.
21
     Id. at 3.



                                                                                                             3
information will help him show the required malice element for a malicious prosecution claim

under 42 U.S.C. § 1983. 22

            However, this information would be irrelevant to the summary judgment. Defendants’

primary argument in the Motion for Summary Judgment is that Officer Christian had probable

cause to arrest Plaintiff, meaning that Plaintiff’s malicious prosecution cause of action would fail

even before considering whether the element of malice is present. Furthermore, neither the

Motion to Delay nor Plaintiff’s reply memorandum provides any citation to case law supporting

Plaintiff’s position that a pattern or practice of prosecuting individuals for driving under the

influence without first processing test results is recognized as showing malice in these types of

claims. The information requested is irrelevant and the Motion to Delay so that Plaintiff can

conduct this discovery will not be granted.

            Plaintiff also requests discovery in the form of a deposition of Officer Christian. 23

Plaintiffs maintain that Officer Christian will “have knowledge of the observations that allegedly

justified expanding the scope of the traffic stop, arresting Teague, and incarcerating Teague.” 24

This information however is cumulative of information already provided to Plaintiff. The

declaration of Officer Christian 25 is attached to the Motion for Summary Judgment as is the

information provided with Defendants’ initial disclosures including Officer Christian’s reporting




22
     Id.
23
     Id. at 3.
24
     Id.
25
  Defendants’ Motion for Summary Judgment, Exhibit B, Declaration of Burkeley Christian in Support of
Defendants' Motion for Summary Judgment, November 20, 2018, docket no. docket no. 20-1, filed December 24,
2018.



                                                                                                             4
of the events leading to Plaintiff’s arrest, 26 a DUI report form, 27 and a Probable Cause

Statement. 28

           The deposition of Officer Christian would be cumulative and would only serve as an

invitation to Plaintiff to engage in a disfavored “fishing expedition.” Defendants’ Motion for

Summary Judgment will be decided on the provided briefing. The Motion for Delay is DENIED.

                                                     ORDER

           IT IS HEREBY ORDERED Plaintiff’s Motion to Delay 29 is DENIED. By denying this

motion, Defendant’s Motion to Strike 30 is MOOT.

           Signed September 24, 2019.

                                                      BY THE COURT

                                                      ________________________________________
                                                      David Nuffer
                                                      United States District Judge




26
  Defendants’ Motion for Summary Judgment, Exhibit K, St. George Police Department Deputy Report for Incident
16SCI0986, docket no. 20-1, filed December 24, 2018.
27
     Defendants’ Motion for Summary Judgment, Exhibit L, DUI Report, docket no. 20-1, filed December 24, 2018.
28
  Defendants’ Motion for Summary Judgment, Exhibit M, St. George Police Department Warrantless Arrest
Probable Cause Statement, docket no. 20-1, filed December 24, 2018.
29
     Motion to Delay Consideration of Motion for Summary Judgment, docket no. 42, filed February 5, 2019.
30
   Defendant’s Motion to Strike Portions of Plaintiff’s Reply Memorandum and Declaration and Motion for Leave to
File Sur-Reply, docket no. 49, filed February 28, 2019.



                                                                                                                 5
